Name: Commission Regulation (EEC) No 1837/90 of 29 June 1990 fixing for the 1990/91 marketing year the reference prices for pears
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 168/6 Official Journal of the European Communities 30. 6 . 90 COMMISSION REGULATION (EEC) No 1837/90 of 29 June 1990 fixing for the 1990/91 marketing year the reference prices for pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed before the beginning of each marketing year ; Whereas pears are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas pears harvested during a given crop year are marketed from June of one year to May of the following year ; whereas the quantities marketed in June and May of the following year are so small that there is no need to fix reference prices ; whereas the reference prices should therefore be fixed for the period 1 July up to and including 30 April of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas to take variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying the specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctu ­ ations on that market are to be disregarded ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1 990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; Whereas this reducing coefficient shall apply to the price referred to above ; however, this adjustment cannot result in a lower level of the reference prices than the prices in force during the proceeding marketing year pursuant to Article 23 (2) of Regulation (EEC) No 1035/72 ; whereas this adjustment shall enter into force on the day of entry into force of Council Regulation (EEC) No 11 79/90 (4) fixing the agricultural conversion rates ; Whereas, in accordance with Article 287 of the Act of Accession , Portuguese prices shall be used for the purpose of calculating reference prices as and from 1 January 1991 ; Whereas, in accordance with Article 272,(3) of the Act of Accession , the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; (') OJ No L 118, 20 . 5. 1972, p . 1 . 0 OJ No L 119, 11 . 5. 1990, p . 43 . 0 OJ No L 83, 30 . 3 . 1990, p . 102 . (4) OJ No L 119 , 11 . 5 . 1990, p . 1 . 30 . 6 . 90 Official Journal of the European Communities No L 168/7 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 0808 20 39) expressed in ecus per 100 kilograms net of packed products of class 1 , of all sizes, shall be as follows ; 47,03 39,96 39,66 42,86 45,94 49,29 51,33 HAS ADOPTED THIS REGULATION : July : August : September : October : November : December : January to April inclusive : Article 1 For the 1990/91 marketing year, the reference prices for pears (CN codes 0808 20 31 , 0808 20 33, 0808 20 35 and Article 2 This Regulation shall enter into force on 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission